FILED
                           NOT FOR PUBLICATION
                                                                             FEB 26 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JEFFREY LUDLOW and KATHELYN                      Nos. 14-16869
LUDLOW,                                               14-17236

              Plaintiffs-Appellants,             D.C. No. 1:12-cv-00476-KSC

 v.
                                                 MEMORANDUM*
LOWE’S HOME CENTERS, LLC,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Kevin S. Chang, Magistrate Judge, Presiding

                     Argued and Submitted February 15, 2018
                               Honolulu, Hawaii

Before: O’SCANNLAIN, CLIFTON, and IKUTA, Circuit Judges.

      Jeffrey and Kathelyn Ludlow appeal the district court’s rulings denying

them damages for loss of use and diminution in value to their home resulting from

Lowe’s Home Centers, LLC’s installation of a refrigerator. We have jurisdiction

under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      We affirm the district court’s decision to deny the Ludlows’ claim for

damages resulting from loss of use and diminution in value because the Ludlows

failed to present competent evidence to support such damages. First, the district

court did not abuse its discretion in striking the testimony of the Ludlows’ expert

witness, John Ferguson, because the court’s determination that he was not qualified

as an expert under Federal Rule of Evidence 702 was supported by the record. See

Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 860 (9th Cir. 2014).

Likewise, the court did not abuse its discretion in striking specified paragraphs

from the declaration of the Ludlows’ contractor, Matthew Boone. The paragraphs

constituted expert testimony, and the court had previously excluded Boone from

testifying as an expert because the Ludlows failed to timely disclose him. Without

the excluded testimony of Ferguson and Boone, the Ludlows could not show their

damages with “reasonable certainty.” Exotics Hawaii-Kona, Inc. v. E.I. Du Pont

De Nemours & Co., 116 Haw. 277, 292 (2007); Uyemura v. Wick, 57 Haw. 102,

111 (1976) (quoting Ferreira v. Honolulu Star-Bulletin, Ltd., 44 Haw. 567, 576

(1960)).

      AFFIRMED




                                          2